The judgment of the court was pronounced by
Eustis, C. J.
The insolvent had pledged to the New Orleans Improvement and Banking Company one hundred and live shares of the capital stock of the' company, to secure the payment of a sum of money loaned.
The creditor applies to the court to compel the syndic to sell this stock, in-order that the proceeds may be applied to the extinguishment of tho dobt.
Wo do not seo how the right of the creditor can be questioned to have the thing pledged to him sold, nor do we think that any thing is gained to the creditors of Rasch, by protracting the liquidation of the affairs of tho syndicate by delaying to dispose of tho property surrendered.
Marsoudet, for the appellants. Roselius,- for the syndics.
If a great sacrifice would be made by the sale, there is nothing to prevent the I’eiIemPl:i011 °f tbs stock by the creditors of Rasch ; but there is no other alternative but the payment of the debt to the creditor, or tho sale of the stock by the syndic.
The judgment of the District Court is, therefore, reversed, and the syndic ordered to sell the stock, as prayed for by the appellants; the appellee paying costs in both courts.